t c memo united_states tax_court henry r lord petitioner v commissioner of internal revenue respondent docket nos filed date gerald h lean for petitioner erin r hines and andrew m stroot for respondent memorandum opinion foley judge after concessions the issue for decision is whether petitioner obtained a qualified_appraisal of a conservation_easement to substantiate charitable_contribution deductions relating to and years in issue the parties submitted these cases fully stipulated pursuant to rule background from until petitioner and his wife owned real_property on barroll road in baltimore maryland on date they granted a deed of conservation_easement relating to the property easement contribution to land preservation trust inc an organization exempt from federal income_taxation pursuant to sec_501 page appraisal company inc which was engaged by petitioner produced an appraisal report stating that the easement contribution’s estimated market_value was dollar_figure page appraisal the page appraisal had an effective date of date and a report date of date on date petitioner and his wife untimely submitted a joint federal_income_tax return return on which they claimed a charitable_contribution_deduction relating to the easement contribution with the return they included form_8283 noncash charitable_contributions and reported the easement contribution a date contribution date a date appraisal date and a dollar_figure appraised 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure value petitioner failed to timely file federal_income_tax returns for the years in issue respondent on date sent petitioner a notice_of_deficiency relating to and on date sent petitioner a notice_of_deficiency relating to with respect to the years in issue respondent determined that petitioner was liable for deficiencies and additions to tax for failure_to_file a return pursuant to sec_6651 failure to timely pay tax pursuant to sec_6651 and failure to pay estimated income_tax pursuant to sec_6654 petitioner and his wife on date submitted a joint federal_income_tax return and on date submitted a joint federal_income_tax return they claimed a charitable_contribution_deduction relating to the easement contribution on both returns on july and date petitioner while residing in baltimore maryland filed petitions with this court relating to the notices of deficiency on date this court granted respondent’s motion to consolidate for purposes of trial briefing and opinion discussion 2petitioner concedes the application of all additions to tax relating to the years in issue a taxpayer claiming a deduction for a noncash charitable_contribution of more than dollar_figure must obtain a qualified_appraisal to substantiate the deduction sec_1 170a- c i a income_tax regs a qualified_appraisal must include the date or expected date of contribution the date on which the property was appraised and the appraised fair_market_value of the property on the date or expected date of the contribution sec_1_170a-13 h i income_tax regs in addition the appraisal must be made not earlier than days before the contribution date of the appraised property nor later than the due_date of the tax_return on which a deduction is first claimed sec_1_170a-13 income_tax regs respondent contends that petitioner failed to obtain a qualified_appraisal to substantiate the easement contribution pursuant to sec_1_170a-13 income_tax regs and is therefore not entitled to charitable_contribution deductions relating to the years in issue in particular respondent contends that the page appraisal fails to state the contribution date the date the appraisal was performed and the fair market 3pursuant to sec_7491 taxpayers have the burden_of_proof unless they introduce credible_evidence relating to an issue that would shift the burden to the commissioner see rule a the applicability of sec_7491 however does not impact the outcome of this case value of the easement contribution on the contribution date petitioner citing 100_tc_32 contends that he substantially complied with the regulations by providing respondent with the page appraisal and form_8283 the page appraisal is not a qualified_appraisal the page appraisal does not include the following significant information the easement contribution date the date the appraisal was performed or the appraised fair_market_value of the easement contribution on the contribution date further the doctrine_of substantial compliance is not applicable if significant information is omitted see 109_tc_258 affd without published opinion 166_f3d_332 4th cir the appraised fair_market_value of the easement contribution on the contribution date is not set forth in the page appraisal form_8283 or any other evidence the page appraisal therefore fails to meet the requirements of sec_1_170a-13 income_tax regs we simply do not know what the appraiser intended in referencing the page appraisal’s effective date and report date and there was no testimony to clarify this matter because the case was fully stipulated in sum petitioner failed to substantiate the easement contribution and is not entitled to charitable_contribution deductions relating to the years in issue contentions we have not addressed are irrelevant moot or meritless decisions will be entered under rule
